Appeal by an employer and its insurance carrier from decisions and awards made by the Workmen’s Compensation Board which held that claimant suffered a 60% partial disability as a result of two industrial accidents and charged 50% of the awards to each accident. Claimant was a machine molder and during the course of Ms employment on October 5, 1945, he sustained accidental injuries consisting of a lumbosacral sprain and damage to' an intervertebral disc. He was disabled until some time in April, 1946, when he returned to work for the *719same employer and was assigned to lighter duties at lower wages. On February 7, 1948, claimant met with a second accident from which he suffered a herniated intervertebral disc which required surgical treatment. Awards of compensation were made separately for each accident. After the second accident appellants filed a claim for reimbursement against the Special Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law. This claim was asserted only with reference to the second accident but appellants contended before the board and also contend here that they were entitled to be reimbursed after the first 104 weeks of disability for both accidents. The board found that appellants were entitled only to reimbursement for awards exceeding 104 weeks after the second accident. It seems clear from the proof that claimant was not employed as a disabled person in his original employment and that such a situation did not exist until he was taken back to work after the first accident. In the light of that situation the decision of the board was clearly correct. Decisions and awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.